*1391ON PETITION FOR REHEARING
(Opinion Jan. 11, 1993, 11th Cir., 1993.)
(Opinion withheld before citation applied).
Before HATCHETT, EDMONDSON and BIRCH, Circuit Judges.
PER CURIAM:
The Appellant’s Petition For Rehearing has been considered by the court, and in view of the court’s en banc decision in United States v. Morrill, 984 F.2d 1136 (1993), it is ordered that our prior opinion in this case is hereby WITHDRAWN.
The sentence of the district court is hereby REVERSED and we remand the case for resentencing in a manner consistent with this court’s en banc decision in Morrill, supra.